DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 06/03/2021.  Claims 21-23, 25-29, 31-36, 38, and 40-43 are now pending in the present application.
Allowable Subject Matter
Claims 21-23, 25-29, 31-36, 38, and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious, the limitation, “wherein the security relevant event is one of a connection of a communication device to a network and an event transmitted over-the-air to the communication device, wherein an application creates an access channel to the network that is independent from a mobile station network”, in combination with other limitations of the claim.
Regarding claim 31, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious, the limitation, “wherein the security relevant event is one of a connection of a communication device to a network and an event transmitted over-the-air to the communication device, wherein the-an application creates an access channel to the network that is independent from a mobile station network”, in combination with other limitations of the claim.
Therefore, claims 21-23, 25-29, 31-36, 38, and 40-43 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Gallagher (US 20050181805 A1) disclose Method And System For Determining The Location Of An Unlicensed Mobile Access Subscriber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642